Title: To Thomas Jefferson from Van Staphorst & Hubbard, 6 January 1792
From: Van Staphorst & Hubbard
To: Jefferson, Thomas


          
            Sir
            Amsterdam 6 January 1792.
          
          We are honored with your respected favor of 24. Novbr, remitting us Mordecai Lewis’s Bill on William & Jan Willink for ƒ800, Which together with the Sums remitted us for your private Account by Mr. Short and Mr. Grand, are to your Credit in the inclosed abstract of your Account Current, The Balance whereon Hd. Cy. ƒ3116.18. We hold Subject to your disposal.—Ever happy to be able to render you any useful or agreeable Offices, We are with the highest Esteem and Respect Sir Your most obedient and very humble servts.,
          
            N. & J. Van Staphorst & Hubbard
          
        